Citation Nr: 0633690	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  03-15 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for pseudofolliculitis 
barbae.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1972 to 
December 2001.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In July 2004 the veteran testified at a Board hearing.  The 
issue was previously remanded by the Board in September 2004.  
The Board notes that in an August 2006 brief the veteran's 
representative indicated that the veteran did not want to 
further pursue the current appeal, however in a subsequent 
statement the representative indicated that the veteran did 
not receive notice of his scheduled VA examination.  Thus the 
issue of service connection for pseudofolliculitis barbae 
appears to be in continued appellate status.  A December 2002 
rating decision granted the veteran service connection for 
migraine headaches, and therefore this issue is no longer in 
appellate status.  

In a statement dated in August 2005 the veteran raised a 
service connection claim for heart disease secondary to his 
service-connected hypertension and the Board hereby refers 
this matter to the RO for appropriate action.  The Board also 
notes that the July 2002 rating decision denied service 
connection for asbestos exposure and a notice of disagreement 
on this issue was received in September 2002.  In a December 
2002 Report of Contact it was indicated that the veteran was 
not pursuing a service connection claim for asbestos 
exposure.  An appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204 
(2006).  In the instant case there does not appear to be a 
written withdrawal and this matter is brought to the RO's 
attention to act accordingly.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The veteran was treated for skin disorders during service and 
does have a current diagnosis of pseudofolliculitis barbae.  
The September 2004 Board remand instructed that the veteran 
be afforded a VA examination to determine the nature and 
etiology of his pseudofolliculitis barbae.  Such an 
examination was scheduled in April 2005, however it was noted 
that the veteran failed to report.  The veteran's 
representative in August 2006 stated that the veteran did not 
receive notice of this examination.  Thus in resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
another VA examination is warranted.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
Veterans Claims Assistance Act (VCAA) notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  As 
this case is being remanded, the veteran should be sent 
notice as to the type of evidence that is needed to establish 
both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be sent a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
    
2.  The RO should confirm the veteran's 
current address and schedule the veteran 
for an appropriate VA examination to 
ascertain the nature and etiology of his 
pseudofolliculitis barbae.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  Any special studies and 
tests should be accomplished.  After 
reviewing the claims file, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that the 
veteran's pseudofolliculitis barbae is 
related to service.  A detailed rationale 
for all opinions expressed should be 
furnished. 

3.  After completion of the above and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


